DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Zhang (US 2012/0274689 A1).
Regarding claim 1:
	Zhang discloses a liquid discharge apparatus comprising:
a head (recording head 2) including a nozzle (27), a pressure chamber (25) communicating with the nozzle (Fig. 2), and a pressure generation unit (piezoelectric vibrator 17) configured to cause a pressure change in liquid in the pressure chamber (paragraphs 38-39);
a drive signal generation section (43) configured to repeatedly generate a first drive signal (COM1) including a plurality of drive pluses in a repetition cycle (unit cycle T) and a second drive signal (COM2) including a plurality of drive pulses in the repetition cycle (Fig. 4), the first drive signal being in synchronism with the second drive signal (paragraph 43 & Fig. 4); and
a drive controller (elements 48-52) configured to supply a pulse selected from the plurality of drive pulses included in the first drive signal or the second drive signal to the pressure generation unit (paragraphs 45-46 & Fig. 3),
wherein the plurality of drive pulses include
a first discharge pulse (DPM) and a second discharge pulse (DPS) that generate the pressure change so as to discharge liquid from the nozzle (paragraph 43); and
a first micro-vibration pulse (VP2) and a second micro-vibration pulse (VP1) that generated the pressure change so as not to discharge liquid from the nozzle (paragraph 43 & Fig. 4),
wherein the first drive signal includes one of the first discharge pulse and the first micro-vibration pulse in a first period (period T1) included in the repetition cycle (Fig. 4) and includes one of the second discharge pulse and the second micro-vibration pulse in a second period (period T2) included in the repetition cycle and later than the first period (Fig. 4),
wherein the second drive signal includes the other of the first discharge pulse and the first micro-vibration pulse in the first period (Fig. 4) and includes the other of the second discharge pulse and the second micro-vibration pulse in the second period (Fig. 4), and
wherein a length of a period from a start of the first period to a start of the first micro-vibration pulse differs from a length of a period from a start of the second period to a start of the second micro-vibration pulse (Fig. 4).
Regarding claim 2:
	Zhang discloses all the limitations of claim 1, and also that the length of the period from the start of the firs period to the start of the first micro-vibration pulse (VP2) is longer than the length of the period from the start of the second period to the start of the second micro-vibration pulse (VP1: Fig. 4).
Regarding claim 3:
	Zhang discloses all the limitations of claim 1, and also that a length of a period from the start of the first period to a start of the first discharge pulse (DPM) is equal to a length of a period from the start of the second period to a start of the second discharge pulse (DPS: Fig. 4).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Takata (US 2007/0070102 A1) discloses a drive signal generation section that repeatedly generates a plurality of drive signals (COM1-COM5), each drive signal including a micro-vibration pulse (161) and a plurality of discharge pulses (162, 163).  Because the drive signals are delayed relative to each other, the micro vibration pulse of a first drive signal (e.g. COM2) occurs later than the micro vibration pulse of a second drive signal (e.g. COM1: Fig. 12).  However, Takata does not teach that the repetition cycle includes first and second periods.
Each of US 2014/0055513 A1, US 2012/0086755 A1, US 2007/0140917 A1, US 2013/0083104 A1, US 2011/0273500 A1, and US 2012/0081434 A1 relatively disclose a liquid discharge apparatus including a drive signal generation section that generates a plurality of drive signals, the plurality of drive signals including a plurality of discharge pulses and a plurality of micro-vibration pulses.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853